Citation Nr: 0827344	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating greater than 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for PTSD and assigned a 70 
percent evaluation.

In May 2008, a videoconference hearing was held before the 
undersigned Veterans Law Judge.  


FINDINGS OF FACT

The veteran's PTSD is not productive of total occupational 
and social impairment.  


CONCLUSION OF LAW

The criteria for an initial rating greater than 70 percent 
for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating is a 
"downstream" issue in that it arose from the initial grant 
of service connection.  Prior to the rating decision granting 
service connection, the RO issued a notice letter in June 
2006, which advised the veteran of the evidence and 
information needed to substantiate his claim for service 
connection.  This letter further advised the veteran of which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that he believes might support his claim.  This 
letter also provided information regarding the basis for 
assigning both disability ratings and effective dates, and 
explained the type of evidence necessary to substantiate 
claims for a higher evaluation and/or an earlier effective 
date.  The claim was readjudicated by SOC dated in May 2007 
and SSOC dated in July 2007.
 
In the recent decision in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, section 5103(a) notice requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in the severity of the disability and 
the effect the worsening has on the claimant's employment and 
daily life.  Notice may also need to include the specific 
Diagnostic Code under which the claimant is rated if 
entitlement to a higher disability rating would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability.  

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice. See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service treatment and 
service personnel records are in the file.  Records from the 
VA Medical Center (VAMC) in Omaha were obtained.  Records 
from private providers (Dr. Cooney and Dr. Sullivan) were 
received.  The veteran has not identified additional records 
that need to be obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

VA provided the veteran with a PTSD examination in October 
2006.  On review, the Board finds the examination report 
adequate upon which to base a decision with regards to this 
claim.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected PTSD since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his PTSD.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(2007).
. 
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for 
Mental Disorders.  A 70 percent evaluation is warranted when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007). 

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The global assessment of functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed. 1994)).

Records from Dr. Sullivan dated in April 2004 indicate the 
veteran was feeling hopeless and depressed.  He reported that 
he quit Prozac on his own three years prior.  He stated he 
was angry and gets anxious.  On mental status examination, he 
was neat and clean.  Mild psychomotor agitation was noted.  
Mood was depressed and affect was anxious.  Insight and 
judgment were fair.  Diagnosis was major depression, 
moderate, recurrent with anxiety.  GAF was reported as 55.  
Medication was prescribed.  Records dated through April 2006 
show continued treatment.  

VA records show treatment for PTSD beginning in approximately 
April 2006.  Psychology consult in May 2006 notes that 
findings from the clinical interview and data from 
psychological testing indicate that the veteran has PTSD in 
addition to depressive symptoms, attention deficit, and 
chemical dependency in remission.  He was admitted into the 
PTSD clinic treatment program and also began group therapy. 

The veteran underwent a VA examination in October 2006.  He 
reported severe symptoms of PTSD, including daily 
recollections, nightmares, occasional flashbacks, intense 
emotional reaction and sweating, isolation, emotional 
numbing, sleep disturbances, anger, concentration problems, 
and watchfulness.  Anger is his biggest problem.  On mental 
status examination, he was clean and appropriately dressed.  
Psychomotor activity was restless.  Affect was appropriate.  
Mood was dysphoric.  He was oriented and thought processes 
were logical.  There was no evidence of delusions, 
inappropriate behavior, obsessive behavior, or 
suicidal/homicidal thoughts.  The veteran reported panic 
attacks, but that he has learned to head them off.  Impulse 
control was reported as poor.  He gets angry and verbally 
abusive.  Diagnoses included PTSD.  GAF was reported as 48, 
indicating a severe level of symptoms.  The examiner 
indicated that the veteran's anger and isolation have caused 
severe problems at work.  The examiner further noted that the 
attention deficit disorder was not part of the PTSD and was 
not included in the GAF score.  The depression is a part of 
the PTSD and alcohol use was in part an attempt to self-treat 
PTSD symptoms.  

VA records show continued group therapy and medication 
management.  It is also noted that the veteran started 
marital therapy.  Note dated in December 2006 indicates an 
exacerbation of hypervigilance symptoms secondary to crime 
victimization.  The veteran reported that he was out looking 
for the perpetrator and had been armed and waiting in a tree.  
Mood was significant for anger.  He indicated that his 
emotional distress began to de-escalate as soon as he made a 
call to the clinic.  The veteran denied any 
suicidal/homicidal ideation or plans and there was no 
evidence of psychosis.  There was clear evidence of manifest 
and reported self-control.  Addendum indicates the veteran 
followed through on his safety plan to unload and secure guns 
in his gun cabinet.  

Note dated March 1, 2007 indicates the veteran successfully 
completed PTSD trauma coping skills group.  He reported some 
improvement in PTSD symptoms, mood disturbances, and 
relationship problems.  Note dated March 6, 2007 indicates 
the veteran got into a fight at the gas station.  He felt 
guilty for his behavior and was trying to understand what 
happened and how he could react differently in the future.  
He reached out for help by calling a psychiatric nurse.  
Notes in March also indicate that the veteran began 
participation in a research study (Memantine for post-
traumatic stress).  

Note dated in May 2007 indicates the veteran was seen with 
complaints of worsening anxiety, tremors, restlessness, 
irritability, confusion, and insomnia for one week.  He was 
having difficulty at work and home.  He was having recurrent 
intrusive memories and daily nightmares with severe 
psychological distress on exposure to trauma reminders such 
as smells and gustatory hallucinations.  It was noted that 
one of the precipitants was a VA letter denying an increase 
for PTSD.  The veteran was noted to be anxious and very 
distractable.  Insight and judgment were reported as good.  
Subsequent notes indicate improvement in memory on Memantine.  
Clinical global impression noted on research progress notes 
was "better" and there was no intent or plan for self-harm.  

At the hearing, the veteran reported he was currently working 
in heating and air conditioning.  He works by himself a lot.  
He indicated that he does not socialize, but is an active 
member in AA.  He likes to be in the woods.  His wife does 
the shopping and household chores.  He reported they have 
attended marriage counseling, but that he is tough to live 
with.  He reported that he gets along well with his son, but 
has a strained relationship with his daughter.  He does not 
get along well with people at work and has been written up 
for it.  He described various incidents where he has lost his 
temper.  

The Board acknowledges the veteran's complaints and reports 
of explosive and/or inappropriate behavior.  A review of the 
whole record, however, suggests that the veteran is committed 
to his treatment and has shown some improvement with therapy 
and medication.  Although the veteran tends to isolate, he is 
able to effectively participate in group therapy and is an 
active member of AA, to include sponsoring other individuals.  
The veteran has difficulties at work due to PTSD symptoms, 
but has been able to maintain employment.  The veteran's 
thought processes have been routinely described as logical 
and goal-directed and there is no evidence of gross 
impairment in thinking or communication.  The veteran does 
not exhibit psychotic behavior and is able to perform the 
activities of daily living.  Outpatient records consistently 
report that the veteran is oriented and there is no evidence 
of significant memory loss.  

The Board finds that the aforementioned evidence demonstrates 
severe PTSD with a degree of occupational and social 
impairment that results in deficiencies in most areas, such 
including work and family relations, due to impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and the inability to establish and maintain effective 
relationships.  However, such a severe degree of 
symptomatology is already contemplated by the 70 percent 
rating currently assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007). 

The evidence further shows that his PTSD is not manifested by 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; or grossly 
inappropriate behavior.  He has also not been shown to be 
persistent danger of hurting himself or others, and there is 
no evidence he has ever been unable to perform regular 
activities of daily living.  He has also not been shown to 
experience disorientation to time or place, or memory loss so 
severe as to render him unable to recall the names of close 
relatives, his own occupation, or his own name.  In addition, 
the Board concludes that the evidence does not establish that 
the veteran's PTSD is otherwise productive of total 
occupational and social impairment as contemplated by the 
criteria for a 100 percent rating.  

The Board has considered whether the veteran is entitled to a 
staged rating.  See Fenderson, supra.  At no time during the 
pendency of this appeal has the veteran's service-connected 
PTSD been more than 70 percent disabling.  As such, a staged 
rating is not warranted.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board acknowledges the veteran's testimony 
that he has had multiple jobs and a decline in earnings due 
to PTSD.  Evidence of record, however, shows that the veteran 
continues to be gainfully employed.  Objective evidence does 
not show frequent periods of hospitalization for PTSD or that 
this disability causes a marked interference with employment 
beyond that contemplated in the schedular standards.  Thus, 
the Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating greater than 70 percent for 
PTSD is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


